DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record, Choi et al. (WO 2008/130183), discloses some but not all elements of the claim as follows:
Claim 1
Choi
A display apparatus for allowing an external display apparatus to display a video image corresponding to a video content stored in the display apparatus comprising: 
Fig. 1, 2
a memory; 
Fig. 2: MEMORY
a display; 
Fig. 1: 100 (the “DISPLAY DEVICE” of Fig. 1 is the “external display apparatus” of the claim)
and a controller configured to:

control the display to display a plurality of content thumbnails respectively associated with a plurality of video contents stored in the memory,
Fig. 6: paragraphs 55-57, except Choi does not explicitly say they are “thumbnails” – Choi discloses some kind of icon corresponding to contents, but whether it is a “thumbnail” is unclear.

Paragraphs 57-53, where again they are perhaps not “thumbnails.”
identify a video content associated with the selected one of the plurality of content thumbnails, from among the plurality of video contents stored in the memory;
Paragraphs 57-63, with some elements discussed in, e.g., paragraphs 82-84: except that the content is not “stored in the display apparatus” and, again, Choi does not explicitly describe them as “thumbnails”
and control the display to display a first screen comprising the identified video content;
Choi discloses content can be displayed on the “display” in, e.g., paragraphs 79, 81, 85.
and in response to a second touch input on the display for transmitting the identified video content to the external display apparatus being received after the first screen comprising the identified video content is displayed on the display:
Paragraph 55, but it is not clear in Choi that it does this “while the identified video content is displayed on the display”
control the wireless communication module to transmit, to the external display apparatus, data associated with the identified video content, so that the external display apparatus displays a video image corresponding to the identified video content;
Paragraph 55
while the video image is displayed on the external display apparatus, stop displaying the first screen and control the display to display a second screen comprising a plurality of menu items for 


Not disclosed by Choi


So Choi does not disclose:
(A) wherein the content are “thumbnails," or
(B) wherein the content is “stored in the display apparatus;”
(C ) where it performs the transmitting step “in response to a touch input on the display for transmitting the identified video content to the external display apparatus being received while the first screen comprising the identified video content is displayed on the display”
(D) “while the second screen is displayed in the display of the display apparatus, in response to information being received from the external display apparatus, re-displaying the first screen.”
Many of these missing elements are taught by other prior art of record, as discussed at some length in the parent case 14/636,738. For example, DeYonker et al. (US 2006/0107289) teaches displaying contents as thumbnails, Ekei et al. (US 2002/0003707) teaches storing content on the display apparatus, and Rakib (US 2002/0044225) teaches the claimed transmitting step.

In applicant’s application what this refers to is when power is turned off in the external display apparatus, it transmits a signal to inform the display apparatus, which then stops displaying the menu to control the content on the external apparatus.
Choi does not disclose this. Although such actions as going to sleep or shutting off when the external display apparatus are shut off are known in the art,1 this is not precisely the same as reverting to the first menu. Choi is also a remote for the external display apparatus and doesn’t really discuss doing anything when the external display apparatus is off. 
There is also the combination to be considered: to reject this claim already requires combining four separate references. Although perhaps this element on its own could be introduced into Choi, at a certain point it is reasonable to question whether one of ordinary skill in the art would have included it and the other missing elements all together in the claimed way.
Therefore the combination of elements as a whole renders this claim allowable over the prior art of record.
Regarding claims 2-22:
They are dependent on claim 1 or contain similar subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 13 December 2021, with respect to the double patenting rejections of claims 1-22 have been fully considered and are persuasive.  The double patenting rejections have been withdrawn. 
Specifically, applicant’s terminal disclaimer overcame the non-statutory double patenting rejection of claims 17, etc. Applicant’s amendment has overcome the statutory double patenting rejection of claims 1, etc. Although these claims could have then been rejected in view of non-statutory double patenting the terminal disclaimer also applies here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Reams et al. (US 2009/0303097) or Jung (US 2009/0122206).